DETAILED ACTION
This office action is a response to an application filed on 05/201/2019. 
Claims 1- 20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/09/2020.  The Examiner contends that these drawings are acceptable for examination proceedings.
Claim Objections
Claims 1, 7 and 12 are objected to because of the following informalities:  

Claims 1 and 12 recite acronyms “a CVD”, it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim. 

Claims 1, 7 and 12recite “a SCP packet”, it’s suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "broadcasting at CVD" in lines 13.  There is insufficient antecedent basis for this limitation in the claim. It’s unclear it’s the same CVD of the same vehicle or the different CVD.
Claim 1 further recites “search at a mobile device for a vehicle” in line 18. It is unclear whether “a mobile device for a vehicle” refers to “a mobile device in line 9 or a different mobile device. For the purpose of examination, Examiner will interpret as best understood. 
Claim 1 further recites “the validated SCP packet” in line 15. There is insufficient antecedent basis for this limitation in the claim. It’s unclear it’s referring to the “a validated SCP lines 10 or a different SCP packet”. 
Claim 7 further recites “search for a vehicle” in line 18. It is unclear whether “search for a vehicle” refers to vehicle in line 3 or a different vehicle. For the purpose of examination, Examiner will interpret as best understood. 
Claim 12 recites the limitation "broadcasting at CVD" in lines 10.  There is insufficient antecedent basis for this limitation in the claim. It’s unclear it’s the same CVD of the same vehicle or the different CVD.



Appropriate corrections are required.

Allowable Subject Matter
Claims 1- 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYAW Z SOE/Primary Examiner, Art Unit 2412